Opinion issued April 11, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-01093-CV
                           ———————————
                     ERNEST RAY KOONCE, Appellant
                                        V.
                    WELLS FARGO BANK, N.A., Appellee



                   On Appeal from the 127th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-64752


                         MEMORANDUM OPINION
      Appellant, Ernest Ray Koonce, has neither paid the required filing fee nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.851(b), 51.941(a), 101.041(1) (West

2013); Order, Fees Charged in the Supreme Court, in Civil Cases in the Courts of
Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket

No. 15-9158 (Tex. Aug. 28, 2015). Furthermore, appellant has neither paid nor

made arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP.

P. 37.3(b). After being notified by the Clerk of this Court’s January 3, 2019 and

February 26, 2019 notices that this appeal was subject to dismissal for failure to pay

the required filing and clerk’s record fees, respectively, appellant failed to timely

respond. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to pay

all required fees. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Landau.




                                           2